         Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTPaCT OF MONTANA
                               BILLINGS DIVISION




  JODIE and ANDY DRANGE,each
  individually and on behalf of other                    CV 20-30-BLG-SPW
  persons similarly situated,

                       Plaintiffs,                   ORDER RE DEFENDANT'S
                                                        MOTION TO STRIKE
  vs.



  MOUNTAIN WEST FARM BUREAU
  MUTUAL INSURANCE COMPANY
  and DOES 1-100,

                       Defendants.


        Before the Court is Defendant Mountain West Farm Bureau Mutual


Insurance Company's("Mountain West") motion to strike certain portions of Jon

Hooley's declaration and portions ofPlaintiffs' statement of disputed facts, filed

November 13, 2020.(Doc. 60). Plaintiffs responded to Defendant's motion on

November 24,2020.(Doc. 63). Mountain West replied on December 8, 2020.

(Doc. 64). The motion is deemed ripe and ready for adjudication. For the following

reasons. Mountain West's motion is granted in part and denied in part.

        I.    Hooley Statement

        Mountain West argues that portions of Jon Hooley's declaration, submitted

by Plaintiffs in support oftheir motion for summary judgment, must be stricken as
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 2 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 3 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 4 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 5 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 6 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 7 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 8 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 9 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 10 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 11 of 12
Case 1:20-cv-00030-SPW Document 72 Filed 04/27/21 Page 12 of 12
